74 Ariz. 76 (1952)
244 P.2d 351
ROMAN CATHOLIC CHURCH, DIOCESE OF TUCSON, and E. Samuel Gercke, Appellants,
v.
Michael KEENAN by Joseph Keenan, Guardian ad Litem, Appellee.
No. 5391.
Supreme Court of Arizona.
May 15, 1952.
Knapp, Boyle, Bilby & Thompson, of Tucson, for appellant Roman Catholic Church.
Darnell, Robertson & Holesapple, of Tucson, for appellant E. Samuel Gercke.
Harold C. Wheeler and James M. Howsare, of Tucson, for appellee.
STANFORD, Justice.
By motion for rehearing it has been brought to our attention that we quoted a portion of testimony in the original opinion in this case, reported in 74 Ariz. 20, 243 P.2d 455, 456, which was stricken from the record by the lower court. It was our inadvertence that was responsible for its inclusion in the original opinion. That portion of the stricken testimony, which appears therein, is as follows:
"Q. Well, let me put the question to you this way. The start of the school year 1948 was there anything unusual that happened there on the school ground of All Saints School? A. A few boys and girls got hurt.
"Q. A few boys and girls got hurt. What did they get hurt on, Mickey, or do you know? A. The merry-go-round.
"Q. Was it the second morning you were going to school, Mickey, or do you recall? A. I think it was the second day. The first day we only had a half a day."
and it is hereby ordered deleted from that opinion.
As that portion of testimony does not in any way affect the ultimate conclusion heretofore reached, the original opinion, with the exclusion of the above quoted portion, is hereby adopted as this court's opinion on rehearing.
*77 UDALL, C.J., and PHELPS and LA PRADE, JJ., concur.
All concur except DE CONCINI, J., who took no part.